Title: From Benjamin Franklin to Henry Royle et al., 4 January 1782
From: Franklin, Benjamin
To: Royle, Henry


Gentlemen,
Passy, Jan. 4. 1782
I received the Propositions you did me the Honour to address to me by the hand of Mr Wild.
There is no doubt but that a Body of sober, industrious & ingenious Artisans, Men of honest and religious Principles, such as you and your Friends are describ’d to be, would be a valuable Acquisition to any Country; and I am certain you would meet with a kind & friendly Reception in Pensylvania, & be put into Possession of all the Rights and Privileges of free Citizens: But neither that Government nor any other in America that I know of has ever been at any public Expence to augment the Number of its Inhabitants. All who are establish’d there have come at their own Charge. The Country affords to Strangers, a good Climate, fine wholesome Air, Plenty of Provisions, good Laws, just and cheap Government, with all the Liberties civil & religious that reasonable Men can wish for. These Inducements are so great, & the Number of People in all the Nations of Europe who wish to partake of them is so considerable, that if the States were to undertake transporting People at the Expence of the Public, no Revenues that they have would be sufficient. Having therefore no Orders or Authority either from Congress or the State of Pensilvania to procure Settlers or Manufacturers, by engaging to defray them, I cannot enter into the Contract proposed in your second Article. The other Articles would meet with no Difficulty. Men are not forc’d there into the Public Service, and a special Law might easily be obtain’d to give you a Property for seven Years in the useful Inventions you may introduce.
You will do well to weigh maturely the following Considerations. If you can establish yourselves there during the War, it is certain that your Manufactures will be much more profitable, as they sell at very high Prices now, owing to the Difficulty and Risque of Transporting them from Europe. But then your Passages also will be more expensive, & your Risque greater of having your Project ruined, by been taken, stript & imprisoned. If you wait till a Peace, you will pass much cheaper & more securely, and you have a better Chance of settling yourselves & Posterity in a Comfortable & happy Situation. On these Points your Prudence must determine.— If I were to advise, I should think it rather most prudent to wait for a Peace; and then to victual a Vessel in some Port of Ireland, where it can be done cheap, & to which you might easily pass from Liverpool.— There are I understood some Apprehensions that your Ministers may procure a Law to restrain the Emigration of Manufacturers: But I think that, weak & wicked as they are, & tyranical as they are dispos’d to be, they will hardly venture upon an Act that shall make a Prison of England, to confine Men for no other Crime but that of being useful & Industrious; and to discourage the learning of useful mechanic Arts, by declaring that as soon as a Man is Master of his Business he shall lose his Liberty, & become a Prisoner for Life; while they suffer their idle & extravagant Gentry to travel & reside abroad at their Pleasure, spending the Incomes of their Estates, rack’d from their laborious honest Tenants, in foreign Follies, and among French and Italian Whores & Fidlers. Such a Law, would be too glaringly unjust to be borne with!
I wish you Success in what you may resolve to undertake; and you will find me ever, Your assured Friend & humble Servant
